Title: To George Washington from James McHenry, 12 April 1789
From: McHenry, James
To: Washington, George



Dear Sir.
Baltimore 12 April 1789.

I have the honor to inclose you, in conformity with the desire of a committee of citizens of this place a copy of an address intended to be presented to you on your way to Congress. It is a small tribute, but I can assure you it contains nothing which every one here does not feel.
I recd your letter of the 1st instant. I must confess your reasons are of the most considerate kind, but you did not know that my house is very large. You no doubt will be governed by circumstances, and should you stay for eight and forty hours will permit me to dispute the point with Mr Grant.
Mr Charles Thompson slept on this side the Susquehannah last night and is expected here this evening. With the most sincere respect and affection I am Dr Sir Your ob. st

James McHenry


Mr Thomson is arrived and leaves this tomorrow morning.

